EXHIBIT 10.1

 

Repurchase Plan

 

[g41884keimage002.gif]

 

10b5-1 Repurchase Plan

 

Repurchase Plan, dated March 4, 2005 (this “Repurchase Plan”), between
PepsiAmericas, Inc. (the “Issuer”) and J. P. Morgan Securities Inc. (“JPMSI”).

 

WHEREAS, the Issuer desires to establish this Repurchase Plan to repurchase
shares of its common stock (the “Stock”); and

 

WHEREAS, the Issuer desires to engage JPMSI to effect repurchases of shares of
Stock in accordance with this Repurchase Plan;

 

NOW, THEREFORE, the Issuer and JPMSI hereby agree as follows:

 

1.                                       (a)                                 
Subject to the Issuer’s continued compliance with Section 2 hereof, JPMSI shall
effect a purchase or purchases (each, a “Purchase”) of up to 2,250,000 shares of
the Stock (the “Total Plan Shares”) as set forth in Annex 1.

 

(b) Purchases may be made in the open market or through privately negotiated
transactions.  JPMSI shall comply with the requirements of paragraphs (b)(2),
(b)(3) and (b)(4) of Rule 10b-18 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), in connection with Purchases of Stock in the open
market pursuant to this Repurchase Plan.  The Issuer agrees not to take any
action that would cause Purchases not to comply with Rule 10b-18 or Rule 10b5-1.

 

2.                                       The Issuer shall pay to JPMSI a
commission of $.02 cents per share of Stock repurchased pursuant to this
Repurchase Plan. In accordance with JPMSI’s customary procedures, JPMSI will
deposit shares of Stock purchased hereunder into an account established by JPMSI
for the Issuer against payment to JPMSI of the purchase price therefor and
commissions and other amounts in respect thereof payable pursuant to this
Section.  The Issuer will be notified of all transactions pursuant to customary
trade confirmations.

 

--------------------------------------------------------------------------------


 

3.                                       (a)                                 
This Repurchase Plan shall become effective immediately and shall terminate upon
the first to occur of the following:

 

(1) the ending of the Trading Period, as set forth in Annex 1;

 

(2) the purchase of the number of Total Plan Shares pursuant to this Repurchase
Plan;

 

(3) the end of the second business day following the date of receipt by JPMSI of
notice of early termination substantially in the form of Appendix A hereto,
delivered by telecopy, transmitted to (212) 622-0398, Attention: Kelly Maslick,
and confirmed by telephone to Jennifer Lynch at (212) 622-2922;

 

(4) the commencement of any voluntary or involuntary case or other proceeding
seeking liquidation, reorganization or other relief under any bankruptcy,
insolvency or similar law or seeking the appointment of a trustee, receiver or
other similar official, or the taking of any corporate action by the Issuer to
authorize or commence any of the foregoing;

 

(5) the public announcement of a tender or exchange offer for the Stock or of a
merger, acquisition, recapitalization or other similar business combination or
transaction as a result of which the Stock would be exchanged for or converted
into cash, securities or other property; or

 

(6) the failure of the Issuer to comply with Section 2 hereof.

 

(b) Sections 2 and 13 of this Repurchase Plan shall survive any termination
hereof.  In addition, the Issuer’s obligation under Section 2 hereof in respect
of any shares of Stock purchased prior to any termination hereof shall survive
any termination hereof.

 

4.                                       The Issuer understands that JPMSI may
not be able to effect a Purchase due to a market disruption or a legal,
regulatory or contractual restriction or internal policy applicable to JPMSI or
otherwise.  If any Purchase cannot be executed as required by Section 1 due to a
market disruption, a legal, regulatory or contractual restriction or internal
policy applicable to JPMSI or any other event, such Purchase shall be cancelled
and shall not be effected pursuant to this Repurchase Plan.

 

5.                                       The Issuer represents and warrants, on
the date hereof and on the date of any amendment hereto, that: (a) it is not
aware of material, nonpublic information with respect to the

 

2

--------------------------------------------------------------------------------


 

Issuer or any securities of the Issuer (including the Stock), (b) it is entering
into or amending, as the case may be, this Repurchase Plan in good faith and not
as part of a plan or scheme to evade the prohibitions of Rule 10b5-1 under the
Exchange Act or other applicable securities laws and (c) its execution of this
Repurchase Plan or amendment hereto, as the case may be, and the Purchases
contemplated hereby do not and will not violate or conflict with the Issuer’s
certificate of incorporation or by-laws or, if applicable, any similar
constituent document, or any law, rule regulation or agreement binding on or
applicable to the Issuer or any of its subsidiaries or any of its of their
property or assets.

 

6.                                       It is the intent of the parties that
this Repurchase Plan comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
and  Rule 10b-18 under the Exchange Act, and this Repurchase Plan shall be
interpreted to comply with the requirements thereof.

 

7.                                       At the time of the Issuer’s execution
of this Repurchase Plan, the Issuer has not entered into a similar agreement
with respect to the Stock.  The Issuer agrees not to enter into any such
agreement while this Repurchase Plan remains in effect.

 

8.                                       Except as specifically contemplated
hereby, the Issuer shall be solely responsible for compliance with all statutes,
rules and regulations applicable to the Issuer and the transactions contemplated
hereby, including, without limitation, reporting and filing requirements.

 

9.                                       This Repurchase Plan shall be governed
by and construed in accordance with the laws of the State of New York and may be
modified or amended only by a writing signed by the parties hereto.

 

10.                                 The Issuer represents and warrants that the
transactions contemplated hereby are consistent with the Issuer’s publicly
announced stock repurchase program (“Program”) and said Program has been duly
authorized by the Issuers’ board of directors.

 

11.                                 The number of Total Plan Shares, other share
amounts and prices, if applicable, set forth in section 1(a) shall be adjusted
automatically on a proportionate basis to take into account any stock split,
reverse stock split or stock dividend with respect to the Stock or any change in
capitalization with respect to the Issuer that occurs during the term of this
Repurchase Plan.

 

12.                                 Except as contemplated by Section 3 (a) (3)
of this Repurchase Plan, the Issuer acknowledges and agrees that it does not
have authority, influence or control over any Purchase

 

3

--------------------------------------------------------------------------------


 

effected by JPMSI pursuant to this Repurchase Plan and the Issuer will not
attempt to exercise any authority, influence or control over Purchases.  JPMSI
agrees not to seek advice from the Issuer with respect to the manner in which it
effects Purchases under this Repurchase Plan.

 

13.                                 The Issuer agrees to indemnify and hold
harmless JPMSI and its affiliates and their officers, directors employees and
representatives against any loss, claim, damage or liability, including legal
fees and expenses, arising out of any action or proceeding relating to this
Repurchase Plan or any Purchase, except to the extent that any such loss, claim,
damage or liability is determined in a non-appealable determination of a court
of competent jurisdiction to be solely the result of the indemnified person’s
willful misconduct.

 

14.                                 This Repurchase Plan may be executed in any
number of counterparts, all of which, taken together, shall constitute one and
the same agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have signed this Repurchase Plan as of the
date first written above.

 

 

J. P. Morgan Securities Inc.

 

By:

/s/ William D. O’Connell

 

Name: William D. O’Connell

Title: Vice President

 

PepsiAmericas, Inc.

 

By:

/s/ Andrew R. Stark

 

Name: Andrew R. Stark

Title: Vice President and Treasurer

 

5

--------------------------------------------------------------------------------


 

Appendix A

 


REQUEST FOR EARLY TERMINATION OF REPURCHASE PLAN


 

To: J. P. Morgan Securities Inc.

 

As of the date hereof, PepsiAmericas, Inc. hereby requests termination of the
Repurchase Plan, dated March 4, 2005, in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b5-1 or other applicable securities
laws.

 

IN WITNESS WHEREOF, the undersigned has signed this Request for Early
Termination of Plan as of the date specified below.

 

 

PepsiAmericas, Inc.

 

 

By:

 

 

 

 

 

Name:

[Date]

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

TRADING PARAMETERS

 

TRADING PERIOD: FROM AND INCLUDING MARCH 15, 2005 THROUGH APRIL 29, 2005

 

DAILY SHARE PURCHASE AMOUNT:  LESSER OF  (A) 75,000 SHARES; (B) RULE 10B-18(B)4
LIMIT (25% OF PRIOR 4 WEEKS ADTV); AND (C) 33% OF CURRENT TRADING DAY’S VOLUME.

 

MAXIMUM PRICE: $25 PER SHARE

 

 

TRADE ORDER

 

Subject to Paragraph 4 and Paragraph 6 of the Repurchase Plan dated March 4,
2005 (the “Repurchase Plan”) to which this Annex I is attached, each day during
the Trading Period on which the New York Stock Exchange is open for business,
JPMSI shall use its best efforts to effect a purchase or purchases (each, a
“Purchase”) of the Daily  Share Purchase Amount, such Purchases cumulatively not
to exceed the Total Plan Shares and, in no case, will the market price per
share, excluding commissions, of any Purchase exceed the Maximum Price. 
Capitalized terms used but not otherwise defined herein shall have the meaning
assigned thereto in the Repurchase Plan.

 

--------------------------------------------------------------------------------